UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Proto Labs, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proto Labs, Inc. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (763) 479-3680 Fax: (763) 479-2679 April 10, 2014 Dear Fellow Shareholder: The Board of Directors of Proto Labs, Inc. joins me in extending a cordial invitation to attend our 2014 Annual Meeting of Shareholders (the “Annual Meeting”), which will be held at Faegre Baker Daniels LLP, 2200 Wells Fargo Center, 90South Seventh Street, Minneapolis, MN 55402, on Tuesday, May 20, 2014 at 9:00 a.m. local time. We will be using the “Notice and Access” method of furnishing proxy materials over the Internet to our shareholders that hold our common stock on account at a brokerage firm, bank or similar organization. We believe that this process will provide you with a convenient and quick way to access your proxy materials and vote your shares, while allowing us to reduce the environmental impact of our Annual Meeting and the costs of printing and distributing the proxy materials. On or about April 10, 2014, the organization holding your account will mail to you a Notice of Internet Availability of Proxy Materials (the “Notice”) containing instructions on how to access our Proxy Statement and Annual Report on Form 10-K and vote electronically over the Internet. The Notice also contains instructions on how to receive a paper copy of your proxy materials. If you are a shareholder whose shares are registered directly in your name with our transfer agent, Wells Fargo Shareowner Services, you will receive a printed copy of the Proxy Statement and our Annual Report on Form 10-K by mail. It is important that your shares be represented at the Annual Meeting whether or not you plan to attend in person. Please vote electronically over the Internet or, if you receive a paper copy of the proxy card by mail, you may vote by Internet or telephone or by returning your signed proxy card in the envelope provided. If you do attend the Annual Meeting and desire to vote in person, you may do so by following the procedures described in the Proxy Statement even if you have previously sent a proxy. We hope that you will be able to attend the Annual Meeting and we look forward to seeing you. Very truly yours, Lawrence J. Lukis Chairman of the Board PROTO LABS, INC. 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 20, 2014 Proto Labs, Inc. will hold its 2014 Annual Meeting of Shareholders at Faegre Baker Daniels LLP located at 2200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402, on Tuesday, May 20, 2014. The Annual Meeting will begin at 9:00 a.m. local time. The proxy materials were either made available to you over the Internet or mailed to you beginning on or about April 10, 2014. At the Annual Meeting, our shareholders will: 1. Elect eight directors to hold office until the next Annual Meeting of Shareholders or until their successors are duly elected. 2. Vote on the ratification of the selection of Ernst& Young LLP as our independent registered public accounting firm for fiscal 2014 . 3. Vote on an advisory basis to approve the compensation of the officers disclosed in the proxy statement mailed or made available to you, which we refer to as a “say-on-pay” vote. 4. Vote on an advisory basis on the frequency for our future say-on-pay votes, which we refer to as a “say-when-on-pay” vote
